MEMORANDUM **
Murray D. McKay appeals from the district court’s order revoking his supervised release and imposing 24 months imprison*762ment on Count 1 and 12 months imprisonment on Count 3 to run consecutively, followed by 12 months of supervised release. McKay was originally convicted of two counts of burglary, in violation of 18 U.S.C. § 1153 and Mont.Code Ann. § 45-6-204.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for McKay has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. McKay has not filed a pro se supplemental brief, and the government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw, and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.